UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Dejour Enterprises Ltd. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) (CUSIP Number) (Date of event which requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Page 1 of9 Pages) CUSIP No.244866208 13G Page 2 of9 Pages 1 NAMES OF REPORTING PERSONS Empery Asset Management, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7,142,858 shares of Common Stock Warrants to purchase 4,642,856 shares of Common Stock (see Item 4)* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 7,142,858 shares of Common Stock Warrants to purchase 4,642,856 shares of Common Stock (see Item 4)* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,142,858 shares of Common Stock Warrants to purchase 4,642,856 shares of Common Stock (see Item 4)* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.62% (see Item 4)* 12 TYPE OF REPORTING PERSON** PN * As more fully described in Item 4, these reported securities are subject to a 4.99% blocker and the percentage set forth in row (11) gives effect to such blocker.However, as more fully described in Item 4, the securities reported in rows (6), (8) and (9) show the number of shares of Common Stock that would be issuable upon full exercise of such reported securities and do not give effect to such blocker.Therefore, the actual number of shares of Common Stock beneficially owned by such Reporting Person, after giving effect to such blocker, is less than the number of securities reported in rows (6), (8) and (9). CUSIP No.244866208 13G Page 3 of9 Pages 1 NAMES OF REPORTING PERSONS Ryan M. Lane 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7,142,858 shares of Common Stock Warrants to purchase 4,642,856 shares of Common Stock (see Item 4)* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 7,142,858 shares of Common Stock Warrants to purchase 4,642,856 shares of Common Stock (see Item 4)* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,142,858 shares of Common Stock Warrants to purchase 4,642,856 shares of Common Stock (see Item 4)* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.62% (see Item 4)* 12 TYPE OF REPORTING PERSON** IN * As more fully described in Item 4, these reported securities are subject to a 4.99% blocker and the percentage set forth in row (11) gives effect to such blocker.However, as more fully described in Item 4, the securities reported in rows (6), (8) and (9) show the number of shares of Common Stock that would be issuable upon full exercise of such reported securities and do not give effect to such blocker. Therefore, the actual number of shares of Common Stock beneficially owned by such Reporting Person, after giving effect to such blocker, is less than the number of securities reported in rows (6), (8) and (9). CUSIP No.244866208 13G Page 4 of9 Pages 1 NAMES OF REPORTING PERSONS Martin D. Hoe 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7,142,858 shares of Common Stock Warrants to purchase 4,642,856 shares of Common Stock (see Item 4)* 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 7,142,858 shares of Common Stock Warrants to purchase 4,642,856 shares of Common Stock (see Item 4)* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,142,858 shares of Common Stock Warrants to purchase 4,642,856 shares of Common Stock (see Item 4)* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.62% (see Item 4)* 12 TYPE OF REPORTING PERSON** IN * As more fully described in Item 4, these reported securities are subject to a 4.99% blocker and the percentage set forth in row (11) gives effect to such blocker.However, as more fully described in Item 4, the securities reported in rows (6), (8) and (9) show the number of shares of Common Stock that would be issuable upon full exercise of such reported securities and do not give effect to such blocker. Therefore, the actual number of shares of Common Stock beneficially owned by such Reporting Person, after giving effect to such blocker, is less than the number of securities reported in rows (6), (8) and (9). CUSIP No.244866208 13G Page 5 of9 Pages Item 1(a). NAME OF ISSUER. Dejour Enterprises Ltd., a British Columbia corporation (the “Company”) Item 1(b). ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 598-999 Canada Place Vancouver, British Columbia, Canada, V6C3E1 Item 2(a). NAME OF PERSON FILING: This statement is filed by the entities and persons listed below, who are collectively referred to herein as the “Reporting Persons,” with respect to the shares of Common Stock (as defined in Item 2(d) below) of the Company: Investment Manager (i) Empery Asset Management, LP (the "Investment Manager"), with respect to the shares of Common Stock held by certain funds and managed accounts to which the Investment Manager serves as investment manager (collectively, the "Empery Funds"). Reporting Individuals (ii) Mr. Ryan M. Lane ("Mr. Lane"), with respect to the shares of Common Stock held by the Empery Funds. (iii) Mr. Martin D. Hoe ("Mr. Hoe"), with respect to the shares of Common Stock held by the Empery Funds. The Investment Manager serves as the investment manager to each of the Empery Funds. Each of the Reporting Individuals is a Managing Member of Empery AM GP, LLC (the "General Partner"), the general partner of the Investment Manager. Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The address of the principal business office of each of the Reporting Persons is: 120 Broadway, Suite 1019 New York, New York 10271 Item 2(c). CITIZENSHIP: Citizenship is set forth in Row 4 of the cover page for each Reporting Person hereto and is incorporated herein by reference for each such Reporting Person. Item 2(d). TITLE OF CLASS OF SECURITIES: Common Stock, no par value (the “Common Stock”) CUSIP No.244866208 13G Page 6 of9 Pages Item 2(e). CUSIP NUMBER: Item 3. IF THIS STATEMENT IS FILED PURSUANT TO §§240.13d-1(b) OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) ¨ Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance Company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment Company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Item 4. OWNERSHIP. The information as of the filing date required by Items 4(a) – (c) is set forth in Rows 5 – 11 of the cover page for each Reporting Person hereto and is incorporated herein by reference for each such Reporting Person.The Company's Prospectus Supplement filed pursuant to Rule 424(b)(2) on November 15, 2010, together with its Report of Foreign Issuer on Form 6-K filed on November 17, 2010, indicates that the total number of outstanding shares of Common Stock upon completion of the transactions reported therein is 107,841,230.The percentage set forth in Row 11 of the cover page for each Reporting Person is based on the Company’s outstanding shares of Common Stock. Pursuant to the terms of the reported warrants (the “Reported Warrants”), the Reporting Persons cannot exercise any of the Reported Warrants until such time as the Reporting Persons would not beneficially own, after any such exercise, more than 4.99% of the outstanding shares of Common Stock (the “Blocker”).As of the date hereof, each of the Reporting Persons may be deemed the beneficial owner of 7,142,858 shares of Common Stock held by the Empery Funds.As of the date hereof, the Empery Funds also hold the Reported Warrants, however, at this time the Reporting Persons are not able to exercise any of the Reported Warrants due to the Blocker. Therefore as of the date hereof, each of the Reporting Persons may be deemed to beneficially own 6.62% of the outstanding shares of Common Stock of the Company.The foregoing should not be construed in and of itself as an admission by any Reporting Person as to beneficial ownership of shares of Common Stock owned by another Reporting Person. The Investment Manager, which serves as the investment manager to the Empery Funds, may be deemed to be the beneficial owner of all shares of Common Stock owned by the Empery Funds.Each of the Reporting Individuals, as Managing Members of the General Partner of the Investment Manager with the power to exercise investment discretion, may be deemed to be the beneficial owner of all shares of Common Stock owned by the Empery Funds.Each of the Reporting Individuals hereby disclaims any beneficial ownership of any such shares of Common Stock. CUSIP No.244866208 13G Page 7 of9 Pages Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [ ] Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. See Exhibit I. Item 9. NOTICE OF DISSOLUTION OF GROUP. Not applicable Item 10. CERTIFICATION. By signing below each Reporting Person certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits: Exhibit I:Joint Filing Agreement, dated as of November 17, 2010, by and among Empery Asset Management, LP, Ryan M. Lane and Martin D. Hoe. CUSIP No.244866208 13G Page 8 of9 Pages SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. DATED:November 17, 2010 EMPERY ASSET MANAGEMENT, LP By: EMPERY AM GP, LLC, its General Partner By: /s/ Ryan M. Lane Name: Ryan M. Lane Title: Managing Member /s/ Martin D. Hoe Martin D. Hoe /s/ Ryan M. Lane Ryan M. Lane CUSIP No.244866208 13G Page 9 of9 Pages EXHIBIT I JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned that the Schedule 13G filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the Common Stock, no par value per share of Dejour Enterprises Ltd. is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below in accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended.This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated as of November 17, 2010 EMPERY ASSET MANAGEMENT, LP By: EMPERY AM GP, LLC, its General Partner By: /s/ Ryan M. Lane Name: Ryan M. Lane Title: Managing Member /s/ Martin D. Hoe Martin D. Hoe /s/ Ryan M. Lane Ryan M. Lane
